Citation Nr: 1221630	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial compensable evaluation for a surgical scar of the sternum.

3.  Entitlement to an initial compensable evaluation for a surgical scar under the left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had verified service with the United States Army from August 1971 to July 1973; September 1973 to September 1976; and from July 1977 to September 1992.  

This matter comes before the Board of Veterans' Appeals on appeal from May and December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Offices (RO).  The Veteran resides in Germany and it appears that his case is currently under the jurisdiction of the VA RO in Pittsburgh. Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required in conjunction with the Veteran's increased/initial rating claims for hypertension and scars.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence relating to the hypertension claim reflects that a examination was conducted in September 2008, indicating that hypertension was initially diagnosed in 1990, following which it was treated with Atenolol and ASA with good stabilizing results.  The report noted that blood pressure was measured 3 to 4 times a week (apparently by the Veteran) which was in the 110/60-70 range.  He also reported having check-ups with his family doctor every 3 months.  On examination, blood pressure readings of 116/88 and 117/70 were made.  

In a statement provided in February 2009, the Veteran indicated that he must take medication on a daily basis for treatment of his hypertension and control of blood pressure.  He mentioned that every test administered to check his blood pressure reading was done while he was on medication and observed that if he did not take his medication before these tests he believed that a compensable level of disability for hypertension could be shown.  He also indicated that he did not believe that his last examination (apparently of September 2008) was fair and accurate, mentioning that he was left on a treadmill for longer than he felt comfortable.

Hypertension is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2011).  Under this code, a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more or that systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more, and a 60 percent rating requires diastolic pressure predominantly 130 or more.  

For purposes of clarification, under the aforementioned criteria, the use of daily medication does not in and of itself warrant the assignment of a compensable evaluation absent evidence of a history of diastolic pressure predominantly 100 or more.  The Board observes that the regulations do not provide that examinations for hypertension be conducted to the exclusion of any medication and/or treatment being used for control of high blood pressure.  In essence, these examinations are used to provide an accurate assessment of the nature and severity of the condition, contemplating any current treatment regimen.  As such, the Board also observes that test results are not intended to be manipulated by claimants to achieve sub-optimal results (such as by failing to take medication) for self serving reasons such as seeking compensation.  

With respect to the increased/initial rating claims for scars in the area of the sternum and under the left arm, an examination was conducted in March 2008.  At that time, the scars were measured and a finding of irritation and symptom free scars without functional limitation or evidence of keloid buildup or hypertrophy, was made.  In a statement provided in June 2008, the Veteran indicated that this examination took 10 minutes and complained that it was not thorough enough.  He mentioned that he told the doctor that the scars were painful and that the one on the arm was a little numb and tingly in the area of the scar, but that this information was not reflected on the examination report.  

With respect to the Veteran's increased/initial rating claims for hypertension and scars, he has essentially requested to be scheduled for new examinations, alleging flaws and inadequacies in both the March and September 2008 examinations.  The Board notes that it has now been several years since examinations specifically relating to and assessing these conditions have been conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  In this case, the Board believes that supplemental information is required prior to the adjudication of the claims on appeal and that a current evaluation of the Veteran's service-connected hypertension and scars would prove helpful in adjudicating the merits of the claims.  Therefore, new and contemporaneous VA examinations should be administered to determine the current manifestations and level of severity associated with the Veteran's service-connected disorders.  See 38 C.F.R. § 3.159 (2011).  

In addition, as the case is being remanded, updated outpatient records will be sought.  In this regard, the Veteran's most recent medical records on file are from the Hohenfels Health Clinic (August 2007 ) and Landstuhl Regional Medical Center (June 2007).  Accordingly, updated records from these facilities will be sought, as appropriate.  In addition, during the course of a September 2008 examination, the Veteran reported having blood pressure check-ups with his family doctor every 3 months; however, no specific information regarding that treatment source was provided.  

In light of the discussion above, to ensure full compliance with due process requirements and in order to give the Veteran every consideration with respect to the present appeal, it is the decision of the Board that further action is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased/initial rating claims for hypertension and scars that are not yet associated with the claims file.  

He should be asked for additional information regarding his family doctor who he referred to during the course of the September 2008 examination.  All available records from this doctor dated from 2007 forward should be sought and associated with the file.  

The Veteran should also be specifically asked whether he has been treated at Hohenfels Health Clinic since August 2007, and at the Landstuhl Regional Medical Center since June 2007 and if so, these treatment records should be sought and associated with the file.  

All reasonable attempts should be made to obtain such records after necessary authorizations has been received from the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO shall schedule the Veteran for a VA medical examination to assess the severity of his service-connected hypertension.  All indicated tests and studies are to be performed and current blood pressure readings should be recorded.  In conjunction with the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner is requested to indicate whether the Veteran's diastolic pressure is: historically predominantly 100 or more, predominantly 100, 110, or 120; and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown (as the applicable appeal period in this case extends from October 2007 forward).  The matter of whether continuous medication is required for control of hypertension should be addressed to include identifying any such medications and the dates and frequency of their use.  

3.  Afford the Veteran an examination to determine the nature, severity, and extent of impairment of the Veteran's service-connected surgical scar of the sternum, and scar under the left arm.  If required, the examiner should have the claims files available for review.  All indicated studies should be performed and the examiner is to set forth all findings in detail. 

The examiner is requested to provide the measurements of each scar and to comment on whether there is visible or palpable tissue loss; gross distortion or asymmetry; surface contour; adherence to underlying tissue; hypo- or hyper-pigmentation; abnormal skin texture; missing underlying soft tissue; induration; or inflexibility, assessing each scar separately.  The examiner should indicate whether each scar is superficial; stable or unstable; painful; or whether it causes limitation of function of the affected part(s).  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  In the event that any examination report obtained pursuant to this remand is in German, please provide an English translation for the file as well, if possible.

5.  The RO will then readjudicate the Veteran's increased/initial rating claims for hypertension and scars of the sternum and under the left arm.  Readjudication of the claims should include consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


